Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.	As per claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/068305 Although the conflicting claims are not identical, they are not patentably distinct from each other because they comprise substantially the same elements. 

As per claims 1, 7 and 8 of the instant application and claim 1 for the patent no. 7,418,703	 
Instant Application no. 17/337788
U S Patent no. 11/068305
1. An apparatus comprising:



a processor core configured to execute a plurality of instructions; and

a core control circuit coupled to the processor core, the core control circuit
comprising:

an interconnection network interface configured to transmit one or more system
call messages and to receive a work descriptor data packet, the interconnection network interface
further configured to decode the received work descriptor data packet into an initial program count
and a received argument for a corresponding execution thread;

a thread control memory comprising a thread identifier register configured to store
a plurality of thread identifiers and a program count register configured to store the initial program count;

an execution queue coupled to the thread control memory;




a control logic and thread selection circuit coupled to the execution queue, the
control logic and thread selection circuit configured, in response to the received work descriptor
data packet, to assign a thread identifier of the plurality of thread identifiers to the corresponding
execution thread, to place the thread identifier in the execution queue, and to select the thread
identifier for execution by the processor core of an instruction of the corresponding execution
thread, of the plurality of instructions; and



system call circuitry configured to generate the one or more system call messages
and to modulate a number of the one or more system call messages transmitted in a predetermined
period of time.
1 (Previously Presented). A processor coupleable to an interconnection network in a
system having a host processor, comprising:

a processor core adapted to execute a plurality of instructions; and

a core control circuit coupled to the processor core, the core control circuit
comprising:

an interconnection network interface coupleable to the interconnection
network to transmit one or more system call messages to the host processor and to
receive a work descriptor data packet, the interconnection network interface adapted to
decode the received work descriptor data packet into an initial program count and a
received argument for an execution thread;

a thread control memory comprising a plurality of registers, the plurality
of registers comprising a thread identifier pool register storing a plurality of thread
identifiers, a program count register storing the initial program count, a data cache, and a
general purpose register storing the received argument;

an execution queue coupled to the thread control memory;

a control logic and thread selection circuit coupled to the execution queue,
the control logic and thread selection circuit adapted, in response to the received work
descriptor data packet, to assign a thread identifier of the plurality of thread identifiers to
the execution thread, to automatically place the thread identifier in the execution queue,
and to automatically and periodically select the thread identifier for execution by the
processor core of an instruction of the execution thread, of the plurality of instructions,

the processor core using data stored in the data cache or general purpose register; and
system call circuitry adapted to generate the one or more system call
messages and to modulate a number of the one or more system call messages transmitted
to the host processor in a predetermined period of time.
logically dividing said multiprocessor into two groups, i.e., a first processor side and a second processor side, and controlling units of work that are parallelizable within said application operating on a processor on said first processor side as new units of work on processors on said second processor side



Claim Rejections - 35 USC § 112
Conclusion
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
As to claim 11, line 2, the limitation of “any received argument” refers to “received argument” in claim 1. If it is the same, examiner suggests to amend as “any the received argument”. Make an appropriated correction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195